UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X             6/2/2021
M.G., et al.,                                                  :
                                                               :
                                    Plaintiffs,                :
                                                               :   13-CV-4639 (SHS) (RWL)
                  - against -                                  :
                                                               :   ORDER
NEW YORK CITY DEPARTMENT OF                                    :
EDUCATION, NEW YORK CITY BOARD OF :
EDUCATION, et al.,                                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As discussed during the conference held on June 2, 2021:

        1.       The parties shall continue to meet weekly to advance settlement

discussions as set forth in Dkt. 339. The parties may modify the timing of when Plaintiffs

will provide the pre-meeting agenda to a time frame other than two weeks before the

respective meeting if they agree it would be preferable to do so.

        2.       The Court will participate in a settlement conference (of no more than three

hours) with the parties once per month. The parties shall cooperate with my Courtroom

Deputy in scheduling the conference dates. No later than three days before each such

conference, (a) the parties shall jointly file a status report, including but not limited to

identifying the issue(s) the parties would like to discuss during the conference, and (b) the

parties may each submit an ex parte a letter of no more than three pages providing any

additional information they think will be helpful in resolving the case.

        3.       The parties shall cooperate in providing specific documents or information

requested by another party in aid of settlement. The parties shall also cooperate in


                                                        1
identifying and enlisting participation of stakeholders and persons with knowledge whose

participation will materially contribute to productive settlement discussions.

       4.     By June 16, 2021, Plaintiffs shall provide to Defendants a proposed

chronology for the order in which the issues set forth in Plaintiffs’ Concept Document

should be addressed. By June 30, 2021, Defendants shall provide Plaintiffs with any

proposed changes or otherwise inform Plaintiffs that the chronology is acceptable. The

parties shall then meet and confer to resolve any disagreement. The chronology is meant

to be a working guide for progression of settlement discussions that may be modified by

agreement on an ongoing basis as the parties see fit. Notwithstanding the foregoing, the

parties currently plan to first address proposed Phase I Changes under II(C) and II(D) of

the Concept Document, and Resource Assessment Planning under II(A) and (B).

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE
Dated: June 2, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
